DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 14 and 15 recite the limitation "the time indicated in the expression-time information" in lines 13, 9 and 11. There is insufficient antecedent basis for this limitation in the claims.

Claim 1, 14, and 15 recite “a time window temporally extending from a first time... to a second time equal to or prior to the first time”. There cannot be a “time window” when the “first time” is equal to the “second time”.

Claim 4 recites: “wherein the first imagery comprises first video imagery and the expression-time image comprises expression-time video imagery comprising a portion of the first video imagery, and wherein the second imagery comprises second video imagery and the at least one expression-causing image comprises expression-causing video imagery comprising a portion of the second video imagery”. This claim necessarily suggest that the first imagery, while “being captured”(as defined claim 1), is predefined as already containing a “first image and the expression-time image”; and the second imagery, while being “contemporaneously captured”, as being predefined as already containing a “second video imagery and the at least one expression-causing image”. It is not possible to define the content of an “imagery” while it is being captured.
Claim 4 further recites:
“the expression-time image comprises expression-time video imagery comprising a portion of the first video imagery”; and 
“the at least one expression-causing image comprises expression-causing video imagery comprising a portion of the second video imagery”.
It does not make sense for an image (i.e. expression-time image or at least one expression-causing image) to contain anything more than one image (i.e. expression-time video imagery comprising a portion of the first video imagery and expression-causing video imagery comprising a portion of the second video imagery).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12-17 are rejected under AIA  35 U.S.C. 102(a) (1) as being anticipated by Dang Yingnong et al. [US 20170099519 A1].
Regarding claim 1, Dang teaches:
1. (Currently Amended) An apparatus (i.e. Techniques for obtaining a reaction of an individual to content and outputting the reaction of the individual with the content are described herein- Abstract), the apparatus comprising:
at least one processor; and at least one memory including computer program code(i.e. the device 102 may comprise any combination of hardware and/or software resources configured to process data- ¶0014), the at least one memory and the computer program code configured to, with the at least one processor (i.e. The device 102 is equipped with one or more processors 108, memory 110- ¶0014), cause the apparatus to perform at least the following: 
based on first imagery comprising imagery being captured of at least part of a body of a user (i.e. a forward facing camera 404 to capture (e.g., record) a video of the individual- ¶0039, figs. 1-5), and contemporaneously captured second imagery comprising imagery of a scene (i.e. During recording, the device 400 captures a reaction of the individual 402 via the forward facing camera 404 while the content is captured via the rear facing camera 406- ¶0039), wherein the first imagery is captured by a first camera of a device (i.e. forward facing camera 404- fig. 4) and the second imagery is captured by a second camera of the same device(i.e. a rear facing camera 406- fig. 4), the second imagery comprising at least a plurality of images taken over time (i.e. a video of a car 408- ¶0040), and based on expression-time information indicative of when a user expression of the user (i.e. a time 516- ¶0041, fig. 5) is determined to have (i.e. As illustrated, the reaction 502 is obtained from the individual 508 at a time 516 associated with the content 514- ¶0041), 
provide a time window temporally extending from a first time comprising a predetermined reaction time prior to the time indicated in the expression-time information, to a second time comprising a time equal to or prior to the first time, the time window provided to identify at least one expression-causing image from the plurality of images of the second imagery that was captured in said time window (i.e. the analysis may determine that the reaction 502 is associated with the time 516 in the content 514 and select a section of the content 514 that corresponds to the time 516- ¶0042), and 
provide for association and recordal of the at least one expression-causing image with at least one expression-time image comprising at least one image from the first imagery (i.e. The reactions 136 may be obtained by capturing an image, capturing a sequence of images, capturing video of the one or more individuals- ¶0023) based on the time indicated in the expression-time information (i.e. an analysis is performed when a reaction is obtained and associated with the content 514. The analysis may determine a section of the content 514 that corresponds to the reaction. For example, the analysis may determine that the reaction 502 is associated with the time 516 in the content 514 and select a section of the content 514 that corresponds to the time 516- ¶0042).  

Regarding claim 2, Dang teaches all the limitations of claim 1 and Dang further teaches:
	wherein the user expression comprises one or more of: a change in a facial expression of the user; a movement of a hand of the user to their face; or turning away of a face of the user from the first camera (i.e. The reactions 136 may generally comprise one or more observable actions of one or more individuals to the content 134. For example, the reactions 136 may include facial expressions (e.g., a smile, frown, etc.), body movement (e.g., a head motion, arm motion, eye movement, etc.), sounds (e.g., a laugh, yell, cry, speech, etc.), a nerve response, a heart rate (e.g., increase or decrease of the heart rate), blood pressure (e.g., increase or decrease of the blood pressure), and so forth- ¶0022).  

Regarding claim 3, Dang teaches all the limitations of claim 1 and Dang further teaches:
wherein the at least one expression-time image comprises one image of the first imagery (i.e. The reactions 136 may be obtained by capturing an image, capturing a sequence of images, capturing video of the one or more individuals- ¶0023), and the at least one expression-causing image comprises one image of the second imagery (i.e. The content 204 may include, for example, a video, a song, a digital image, digital text, etc.- ¶0027).  

Regarding claim 4, Dang teaches all the limitations of claim 1 and Dang further teaches:
wherein the first imagery comprises first video imagery and the expression-time image comprises expression-time video imagery comprising a portion of the first video imagery(i.e. The reactions 136 may be obtained by capturing an image, capturing a sequence of images, capturing video of the one or more individuals- ¶0023), and wherein the second imagery comprises second video imagery and the at least one expression-causing image comprises expression-causing video imagery comprising a portion of the second video imagery(i.e. the individual 402 utilizes the device 400 to capture a video of a car 408- ¶0040).  

Regarding claim 5, Dang teaches all the limitations of claim 1 and Dang further teaches:
wherein said apparatus includes means the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to provide for one or both of, creating a composite image comprising the associated at least one expression-causing image (i.e. The content 204 may include, for example, a video- ¶0027) and the at least one expression-time image configured for presentation together at one of the same time or consecutively (i.e. a reaction video 208- ¶0027); and presenting the associated at least one expression-causing image and the at least one expression-time image on a user interface for review by a user (i.e. In FIG. 2B, the reaction video 208 of the individual 202 may be output at a same time as the content 204. The reaction video 208 and the content 204 may be output via the device 206 or another device. As illustrated, the reaction video 208 is displayed to an individual 212 on a device at a same time as the content 204- ¶0028, fig. 2B).  

Regarding claim 6, Dang teaches all the limitations of claim 1 and Dang further teaches:
wherein the time window is sized to identify one expression-causing image (i.e. the analysis may determine that the reaction 502 is associated with the time 516 in the content 514 and select a section of the content 514 that corresponds to the time 516- ¶0042).  

Regarding claim 12, Dang teaches all the limitations of claim 1 and Dang further teaches:
wherein the contemporaneous capture of the first imagery and the second imagery is based on user input (i.e. further comprising: presenting a notification on the display requesting authorization from the user to obtain the one or more reactions of the user; and receiving input, via an input device associated with the computing device, authorizing the computing device to obtain the one or more reactions of the user- Claim 10).

Regarding claim 13, Dang teaches all the limitations of claim 1 and Dang further teaches:
wherein the predetermined reaction time comprises a reaction time of the user (i.e. the time 516- ¶0042) determined from analysis of previously captured first and second imagery (i.e. In one implementation, an analysis is performed when a reaction is obtained and associated with the content 514. The analysis may determine a section of the content 514 that corresponds to the reaction. For example, the analysis may determine that the reaction 502 is associated with the time 516 in the content 514 and select a section of the content 514 that corresponds to the time 516- ¶0042).



Regarding claim 15, computer-readable medium storing instructions claim 15 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above. 

Regarding claim 16, method claim 16 corresponds to apparatus claim 5, and therefore is also rejected for the same rationale as listed above.

Regarding claim 17, method claim 17 corresponds to apparatus claim 6, and therefore is also rejected for the same rationale as listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 and 18-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Dang Yingnong et al. [US 20170099519 A1] in view of Kritt Barry A. et al. [US 20140181668 A1].
Regarding claim 7, Dang teaches all the limitations of claim 1.
However, Dang does not teach explicitly:
	wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to identify a subset of candidate images comprising the plurality of images of the second imagery captured within the time window, the at least one expression- causing image identified from the subset of candidate images by an automated event identification process.
In the same field of endeavor, Kritt teaches:
	wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to identify a subset of candidate images comprising the plurality of images of the second imagery captured within the time window(i.e. a segment of two or more video frames- ¶0050), the at least one expression- causing image identified from the subset of candidate images by an automated event identification process (i.e. a segment of two or more video frames that includes common objects, that is intended to convey common emotional content, that is intended to convey an element of a story, that is accompanied by a common audio segment, or some combination of the foregoing may be classified as a scene- ¶0050... the position or location within a frame of an object may be determined using any known method- ¶0044... the object may be identified as an object of a particular type or instance using any known method in operation- ¶0045).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Dang with the teachings of Kritt to visually summarize the types and locations of particular types of content in a video in a way that facilitates understanding by a viewer (Abstract).

Regarding claim 8, Dang and Kritt teach all the limitations of claim 7.
However, Dang does not teach explicitly:
wherein the automated event identification process comprises one or both of: a process of identifying one or more objects appearing in the subset of candidate images and tracking their movement to identify the occurrence of one or more events based on predetermined criteria, and a process comprising the use of convolutional neural networks trained to identify one or more events that occurs in the subset of candidate images; wherein the determined occurrence of the event provides for identification of the at least one expression-causing image.  
In the same field of endeavor, Kritt teaches:
wherein the automated event identification process comprises one or both of: a process of identifying one or more objects appearing in the subset of candidate images and tracking their movement to identify the occurrence of one or more events based on predetermined criteria, and a (i.e. In operation 510, the position or location within a frame of an object may be determined using any known method....skin or hair texture using a neural network- ¶0044... Further, once the position within a frame of an object is determined, the object may be identified as an object of a particular type or instance using any known method in operation 510... iii) Neural Networks- ¶0045); wherein the determined occurrence of the event provides for identification of the at least one expression-causing image (i.e. a segment of two or more video frames that includes common objects, that is intended to convey common emotional content, that is intended to convey an element of a story- ¶0050).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Dang with the teachings of Kritt to visually summarize the types and locations of particular types of content in a video in a way that facilitates understanding by a viewer (Abstract).

Regarding claim 9, Dang and Kritt teach all the limitations of claim 7 and Dang further teaches:
wherein based on eye tracking information indicative of where in the scene the user was looking over time, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to provide said time window and the eye tracking information from the same time period covered by the time window to said automated event identification process to identify the at least one expression-causing image (i.e. The reactions 136 may generally comprise one or more observable actions of one or more individuals to the content 134. For example, the reactions 136 may include facial expressions (e.g., a smile, frown, etc.), body movement (e.g., a head motion, arm motion, eye movement, etc.)- ¶0022... The reactions 136 may be obtained via equipment, such as a video camera, a microphone, an eye tracking device- ¶0023).



Regarding claim 19, method claim 19 corresponds to apparatus claim 8, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 20, method claim 20 corresponds to apparatus claim 9, and therefore is also rejected for the same reasons of obviousness as listed above.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488